FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamonby et al. (US 2016/0059939 A1, cited by the applicants, “Lamonby”).
Claim 1, Lamonby teaches a mobile device (Fig.1-31) to inspect a production line (a riser or umbilical or pipe or tube, [0016]) intended to be partially submerged in a body of water ([0010]; [0091]-[0092]; [0104]), comprising: an inspection support (fig.1&10, a unit or inspection tool or scanning package) bearing at least one sensor ([0037]; [0128]; [0161]-[0165]) configured to be positioned facing the production line (fig.10; element “Riser”); a catching and traveling assembly (fig.1 & 4-6, crawlers and clamps) configured to catch onto and travel along the production line, the catching and traveling assembly being connected to the inspection support ([0019]; [0108]; fig.1&10), the catching and traveling assembly including at least one clamp [0019] configured to be selectively actuated to grip onto the production line ([0021]-[0023]; [0006]-[0007]), the at least one clamp delimiting a central passage having a longitudinal axis to receive the production line (shown in fig.3 &11), the catching and traveling assembly comprising an active mechanism configured to longitudinally move the at least one clamp (fig.1; element “walking cylinder”)([0020]; [0026]).
Lamonby does not explicitly teach that the at least one clamp being configured to apply a nominal clamping pressure comprised between 2 bar and 90 bar on the production line. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lamonby as a general teaching to arrive at the instant invention because Lamonby discloses in [0101] that the crawler unit uses at least one on-board accumulator with various pressure ranges, to supply a constant push force to a number of the clamp cylinders. Further, [0140] discloses that the umbilical is contacted by conforming polyurethane concave rollers, two of which are driven, to reduce contact pressure. Thus, Lamonby’s clamp is configured to apply a nominal clamping pressure. 
In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 2, the device according to claim 1 is taught by Lamonby.
Lamonby discloses the claimed invention except for the at least one clamp being configured to apply a nominal clamping pressure comprised between 10 bar and 40 bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 3, the device according to claim 1 is taught by Lamonby.
Lamonby discloses the claimed invention except for the at least one clamp is configured to apply a pressure on a surface greater than 0.2 m2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 4, the device according to claim 1 is taught by Lamonby.
Lamonby discloses the claimed invention except for the at least one clamp defines a contact surface with the production line having a length, taken along the longitudinal axis, of between 300 mm and 500 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 5, the device according to claim 1 is taught by Lamonby.
Lamonby further teaches that the at least one clamp includes at least two clamps [0019] configured to be selectively actuated to grip onto the production line, each clamp delimiting a central passage having a longitudinal axis to receive the production line [0022], the clamps being longitudinally movable relative to one another along the longitudinal axis, the catching and traveling assembly comprising an active longitudinal traveling mechanism configured to longitudinally move the clamps relative to one another ([0019]-[0022]). 

Regarding Claim 6, the device according to claim 1 is taught by Lamonby.
Lamonby further teaches that the inspection support (fig.1&10, a unit or tool or scanning package) is mounted rotating about a longitudinal axis relative to the catching and traveling assembly ([0022]; [0161]-[0165]). 

Regarding Claim 7, the device according to claim 1 is taught by Lamonby.


Regarding Claim 9, the device according to claim 1 is taught by Lamonby.
Lamonby further teaches that the device comprising at least one float (fig.1; element “buoyance package”). 

Regarding Claim 10, Lamonby teaches a fluid exploitation installation in a body of water, including: a surface assembly extending at least partially above the surface of the body of water  (a ship board control station is disclosed in fig.30, also discussed in [0010]); a production line (a riser or umbilical or pipe or pipeline or tube, [0010]; [0016]) deployed in the body of water from the surface assembly, from an upper point located above the body of water [0010]; a device (Fig.1-31) according to claim 1, taught by Lamonby, caught onto the production line by the at least one clamp of the catching and traveling assembly  (fig.1 & 4-6, crawlers and clamps), the device being movable on the production line in a splash zone located between the surface of the body of water and the upper point, while being retained exclusively by the at least one clamp of the catching and traveling assembly ([0010]; [0019]-[0022]). 

Regarding Claim 11, the installation according to claim 10, is taught by Lamonby.
Lamonby further teaches that the production line is a flexible [0010] fluid transport pipe, a rigid fluid transport pipe, an umbilical or a cable ([0010]; [0016]). 

Claim 12, Lamonby teaches a method of inspection of a production line partially submerged in a body of water, comprising: catching a device according to claim 1, taught by Lamonby, onto the production line by  the catching and traveling assembly [0041]-[0042]; moving the device in the body of water up to at least one inspection position by moving the at least one clamp of the catching and traveling assembly [0043]-[0046], inspecting the production line using the at least one sensor [0163]-[0165]; raising the device on the production line in a splash zone located between the surface of the body of water and an upper point of the production line located on a surface assembly, the device being retained exclusively by the at least one clamp of the catching and traveling assembly ([0105]-[0111]; [0158]-[0159]). 

Regarding Claim 13, the method according to claim 12 is taught by Lamonby.
Lamonby does not explicitly teach that during the raising step in the splash zone, the at least one clamp applies a nominal clamping pressure of between 2 bar and 90 bar on the production line. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lamonby as a general teaching to arrive at the instant invention because Lamonby discloses in [0101] that the crawler unit uses at least one on-board accumulator with various pressure ranges, to supply a constant push force to a number of the clamp cylinders. Further, [0140] discloses that the umbilical is contacted by conforming polyurethane concave rollers, two of which are driven, to reduce contact pressure. Thus, Lamonby’s clamp is configured to apply a nominal clamping pressure. 
Lamonby discloses the claimed invention except for the clamping pressure comprised between 2 bar and 90 bar. It would have been obvious to one of ordinary skill in the art before In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 14, the method according to claim 12 is taught by Lamonby.
Lamonby further teaches that the at least one clamp including at least two clamps able to be selectively actuated to grip onto the production line, each clamp delimiting a central passage of longitudinal axis to receive the production line [0105]-[0107], the clamps being longitudinally movable relative to one another along the longitudinal axis, the catching and traveling assembly comprising an active mechanism configured to move the clamps longitudinally relative to one another [0108]-[0109], wherein the raising step the device comprises: catching a first clamp onto the production line, a second clamp being mobile jointly with the inspection support [0108]-[0109]; releasing the second clamp relative to the production line [0108]-[0109]; moving the second clamp away from the first clamp to raise the second clamp and the inspection support jointly relative to the production line; catching the second clamp onto the production line; releasing the first clamp relative to the production line; moving the first clamp toward the second clamp, the second clamp and the inspection support remaining immobile relative to the production line [0105]-[0111]. 

Regarding Claim 15, the method according to claim 14, wherein the inspecting the production line comprises the radial travel of the sensor on the inspection support between a retracted idle position and a position deployed applied on the production line [0162]-[0169].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamonby as applied to claim 1 above, and further in view of Wester (US 2001/0027865 A1).
Regarding Claim 8, the device according to claim 1 is taught by Lamonby.
Lamonby discloses the sensor as magnetometer or gyroscopic compass [0048], gyrocompass sensor in [0128], and [0153] discloses that optional cameras and sensors could be employed.
Lamonby does not explicitly teach that the at least one sensor is chosen from among an echography sensor, an electromagnetic test sensor, a Foucault current detection sensor and/or an x-ray tomography sensor.
However, Wester teaches a well data monitoring system where the wells located in a subsea environment, and the system comprises sensors chosen from among fiber optics, electromagnetism, strain gauges, x-rays, gamma rays, acoustics [0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Wester in the system of Lamonby since the sensors are well-known in the art to use in sub-sea operation. 

Response to Arguments
Applicant's arguments filed on 08/18/2021 with respect to claims 1-15 have been fully considered but they are not persuasive. Due to amendment to the claims, Claim Objection is withdrawn. With regards to claim rejection under 35 U.S.C. 103, applicant’s arguments are not persuasive. 
With regards to claim rejection of claim 1 under 35 U.S.C.103 applicant argues in page 7:
“Claim 1 recites, inter alia, “...at least one clamp being configured to apply a nominal clamping pressure comprised between 2 bar and 90 bar on the production line.” This 
Lamonby describes a mobile device for inspecting a production line, which is visible in particular in his FIG 4. That device comprises an inspection support equipped with sensors. See paragraph [0037]. Lamonby describes a hooking and displacement assembly comprising selectively operable clamps for gripping the production line. Each clamp is visible in FIG 3 of Lamonby. Lamonby does not describe the clamping pressure applied to the clamp, especially between 2 bar and 90 bar, whereas Applicant claims the clamping pressure. Lamonby does not describe clamping pressure applied to the clamp, especially when the device is partially submerged, that is, when the clamping device is in the splash zone.”

The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) and 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.” As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 

Examiner’s explanation:
The examiner respectfully disagrees. Para.[0101] of Lamonby clearly states - “the crawler unit uses an on-board accumulator, or multiple with various pressure ranges, to supply a 
Further, [0140] discloses that the basic crawler unit is hydraulically driven, and uses cylinders backed by a hydraulic accumulator to apply a constant clamp force to the umbilical. The umbilical is contacted by conforming polyurethane concave rollers, two of which are driven, to reduce contact pressure.
Thus, Lamonby’s clamp is configured to apply a nominal clamping pressure since the crawler unit uses an on-board accumulator, or multiple with various pressure ranges, to supply a constant push force to a number of the clamp cylinders. Therefore, Lamonby art implicitly teaches the limitation. As to the argument “Lamonby does not describe clamping pressure applied to the clamp, especially when the device is partially submerged, that is, when the clamping device is in the splash zone,” the claim does not disclose that the clamping device is in the splash zone. Even though the preamble discloses that the production line intended to be partially submerged in a body of water, no significant weight was given to the preamble, as that only suggests an intended use. 
As to “the clamping pressure comprised between 2 bar and 90 bar,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, in this instance, to supply a constant push force to a number 
For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861